Case 1:19-cr-00144-AKH Documen t90 Filed 09/14/20 Page 1 of1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

September 11, 2020

BY ECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

Re: United States v. Orsini Quintero, 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

At the defendant’s request, the Court adjourned today’s conference until September 23,
2020. The Government respectfully requests that the Court exclude time under the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), from today’s date, September 11, 2020, to and including
September 23, 2020, to allow the parties to discuss a possible pretrial disposition, allow the
defendant to contemplate potential pretrial motions, and allow the defendant time to review
materials recently produced by the Government relating to the Confidential Source in this case.
The Government respectfully submits that the ends of Justice served by the exclusion of time

outweigh the best interests of the public and the defendant in a speedy trial. The defendant,
through counsel, has consented to this request.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: we |
Sam Adelsberg / Amanda Houle
Assistant United States Attorney
(212) 637-2494 / 2194 :
* | ’ (

 

cc: All counsel (by ECF)

 

 

 
